 Case 4:19-cr-40058-JPG Document 32 Filed 05/14/20 Page 1 of 2 Page ID #148



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                                       Case No. 19-cr-40058-JPG

 KENNETH G. SALKELD,

                 Defendant.

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on defendant Kenneth G. Salkeld’s motion for copies

of his plea agreement, Judgment and Commitment, and his docket sheet (Doc. 31). He states that

these documents are “essential to [his] needs.” He has sought them unsuccessfully from the

Federal Public Defender’s Office, which represented him in his case.

        Defendants have no constitutional right to a complimentary copy of any document in

their court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993).

Before providing copies free of charge, a district court may require the requestor to show: (1)

that he has exhausted all other means of access to his files (i.e., through his trial and appellate

counsel), (2) that he is financially unable to secure access to his court files (i.e., through a

showing similar to that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the

prisoner’s trust account for the previous six-month period prior to filing), and (3) that the

documents requested are necessary for some specific non-frivolous court action. See United

States v. Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d

455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at 413-14. These minimal requirements do not

impose any substantial burden to financially unable prisoners who desire their records be sent to

them at government expense.
 Case 4:19-cr-40058-JPG Document 32 Filed 05/14/20 Page 2 of 2 Page ID #149



       Salkeld has not shown the Court that he needs these documents for some specific non-

frivolous court action or that he is financially unable to pay for them from the Clerk’s Office.

Accordingly, the Court DENIES the motion (Doc. 31) without prejudice to another motion

making the required showing.

IT IS SO ORDERED.
DATED: May 14, 2020


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 2
